                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

MICHAEL EGGLESTON                                                                     PLAINTIFF


v.                                    Civil No. 1:18-cv-1060


RICKY ROBERTS, Sheriff Union County, AR;
CHARLIE PHILLIPS, Jail Chief; CAPTAIN
MITCHAM, Jail; DR. HOPSON; SHERRI RICE, Nurse;
JOHN WARD; WILLIAM HIGHTOWER;
DILLION MCGEE; RANDY WINDHAM;
MICHAEL GALBRAITH; AND KENNY GULLEDGE                                             DEFENDANTS

                                            ORDER

       Currently before the Court is Plaintiff Michael Eggleston’s failure to comply with orders

of the Court. Plaintiff filed this 42 U.S.C. § 1983 action pro se on October 11, 2018. (ECF No.

1). His application to proceed in forma pauperis was granted that same day. (ECF No. 3).

       On November 1, 2019, Defendants Galbraith, Gulledge, Hightower, Hopson, McGee,

Mitcham, Phillips, Rice, Roberts, Ward, and Windham filed a Motion for Summary Judgment.

(ECF No. 30). On November 4, 2019, the Court entered an order directing Plaintiff to file a

response to Defendants’ motion by November 25, 2019. (ECF No. 35). This order informed

Plaintiff that failure to timely and properly comply with the order would result in this case being

dismissed.

       On November 1, 2019, Defendants also filed a Motion for Judgment on the Pleadings.

(ECF No. 33). On November 4, 2019, the Court entered an order directing Plaintiff to file a

response to Defendants’ motion by November 25, 2019. (ECF No. 36). This order informed

Plaintiff that failure to timely and properly comply with the order would result in this case being

dismissed.
       On December 2, 2019, Plaintiff filed a Motion for Extension of Time to respond to

Defendants’ motions. (ECF No. 38). The following day, the Court granted Plaintiff’s motion

giving Plaintiff until January 3, 2020 to file a response to the motions. (ECF No. 39). To date,

Plaintiff has not filed responses to the Motion for Summary Judgment or the Motion for Judgment

on the Pleadings and the order granting the extension of time has not been returned as

undeliverable.

       On January 8, 2020, the Court entered an order directing Plaintiff to show cause by January

20, 2020, as to why he failed to file a response to the Defendants’ Motion for Summary Judgment

and Motion for Judgment on the Pleadings. (ECF No. 40). This order informed Plaintiff that

failure to timely and properly comply with the order would result in this case being dismissed. To

date, Plaintiff has not complied with this Court’s order to show cause and the order has not been

returned as undeliverable.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the


                                                  2
district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to obey two orders of the Court. Therefore, pursuant to Federal Rule

of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be

dismissed.   Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 27th day of January, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 3
